UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 14, 2013 PANACHE BEVERAGE, INC. (Exact name of registrant as specified in its charter) FLORIDA (State or Other Jurisdiction of Incorporation) 000-52670 (Commission File Number) 20-2089854 (I.R.S. Employer Identification No.) 40 West 23rdStreet Floor 2 New York, NY 10010 (Address of principal executive offices, including zip code.) 646-480-7479 (Registrant's Telephone Number, Including Area Code) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 14, 2013, Susan Drinon resigned as a Director of the Company. Ms. Drinon's resignation was not the result of any disagreement with the Company, known to an executive officer of the Company, on any matter relating to the Company's operations, policies or practices. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed n its behalf by the undersigned hereunto duly authorized. Panache Beverage, Inc. Date:August 16, 2013 By: /s/ James Dale James Dale Chief Executive Officer 3
